After argument the following opinion and decree were filed:
McKennan, C. J.
And now, October 22d, the above cause came on to be heard on the pleas to the jurisdiction, and was argued by counsel.
And thereupon the following facts were found;
That the collision in question occured between the Luna, a Norwegian bark, and the steam-ship Belgenland, which steam-ship was owned by the Societe Anonyme de Navigation Beige-Americaine, a.Belgian corporation or association created by the laws of the kingdom of Belgium, and that the said steam-ship was a Belgian vessel in point of nationality, sailing under the Belgian flag; and that the collision occurred on the high seas, and not within the waters of the United States.
CONCLUSIONS OF LAW,
That the admiralty courts of the United States have jurisdiction of collisions occurring on the high seas between vessels owned by foreigners and of different nationalities; and that the plea to the jurisdiction is overruled.
And ordered that the within finding be added to the finding heretofore filed, and that the decree made in the case stand.